Citation Nr: 0507350	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-15 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from April 1973 to December 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision issued in August 
2000 by the Department of Veterans Affairs (VA), Regional 
Office (RO), in Nashville, Tennessee.

An additional statement from the veteran's treating 
physician, S. S. K., M.D., dated in April 2003 and an August 
2003 VA examination report were received after the issuance 
of a statement of the case (SOC), but no supplemental 
statement of the case (SSOC) was issued.  Later, in January 
2005, the veteran's representative submitted copies of 
Internet information from the National Library of Medicine 
(NLM) without submitting a waiver of review by the agency of 
original jurisdiction (AOJ). 
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and became 
effective on November 9, 2000.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This law not only did 
away with the concept of a well-grounded claim, but also 
imposed additional duties and obligations on VA in notifying 
a claimant and developing claims.  This change is applicable 
to all claims filed before the date of enactment, November 9, 
2000, and not yet final as of that date.  VA also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000.  
See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  

In the present case, the Board finds that VA's redefined 
duties to notify and to assist a claimant, as set forth in 
the VCAA, have not been fulfilled regarding the issue on 
appeal.  See VAOPGCPREC 7-2004.

As noted above, additional evidence was received in January 
2005 without an accompanying waiver of review by the AOJ.  
Under the holding in Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this 
information must be remanded to the AOJ for initial review.  
The SOC was issued in March 2003, before receipt of an April 
2003 private physician's statement and an August 2003 VA 
examination report.  Although the veteran contends that her 
service-connected hearing loss and tinnitus were initial 
symptoms (manifestations) of her MS, the RO neither provided 
her with the regulations pertaining to secondary service 
connection, 38 C.F.R. § 3.310 (2004), in the March 2003 SOC 
nor requested "that the claimant provide any evidence in the 
claimant's possession that pertains to [her] claim."  
38 C.F.R. § 3.159(b)(1) (2004).  As such, an SSOC must be 
issued containing the provisions of 38 C.F.R. § 3.310 and to 
consider the claim in light of the subsequently presented 
evidence.  On remand, VA must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Consequently, this issue must be remanded for initial 
AOJ review and readjudication.  

The duty to assist includes obtaining additional non-VA and 
VA treatment records and providing a VA medical examination 
or a medical opinion when necessary for an adequate 
determination.  The Board observes that service connection 
may be granted on one of three bases; direct, presumptive, or 
secondary to a service-connected disability(ies).  On a 
presumptive basis, MS must be manifested within seven years 
after discharge from service.  38 C.F.R. § 3.307(a)(3) 
(2004).  In her September 1999 claim, the veteran contends 
that her MS would have been diagnosed within eight years 
after service if magnetic resonance imaging (MRI) had been 
performed; that VA had done a television production on the 
changes in ear conditions, indicating that tinnitus is a 
symptom in the diagnosis of MS; and that tinnitus is shown in 
her post-service VA medical records.  Service medical records 
show complaints of, and treatment, for ear problems on 
several occasions, pain in one hand and finger numbness in 
June 1973, a hit on her head in February 1974, and extreme 
nervousness in March 1974.  All of these could be symptoms of 
MS.  

On entrance into service, the veteran was noted to have 
defective hearing in the left ear, with hearing in that ear 
decreasing comparatively more than in her right ear prior to, 
and following, service discharge.  Moreover, tinnitus was 
noted soon after service discharge.  The veteran was 
diagnosed with MS in 1998.  In August 1999, the Office of 
Personnel Management (OPM) approved her application for 
disability retirement from the VA.  In a January 2001 
statement, Dr. S. S. K. opined that the veteran's 
difficulties with tinnitus and hearing loss during service 
were likely due to MS.  In an April 2003 statement, he also 
recommended that VA review the veteran's medical records to 
ascertain whether there was any evidence of decreased visual 
acuity in service.  In January 2004, the veteran submitted a 
list of her current treating physicians.  Except for VA 
examination reports dated in 1979 and 2003 and private 
treatment records dated in 1976 and from April 1998 to March 
1999, no other medical records have been associated with the 
claims file.  On remand, the RO should attempt to obtain any 
missing VA and non-VA treatment records and records submitted 
in support of her OPM application for disability retirement 
and the veteran should be scheduled for a neurological 
examination to clarify whether her currently diagnosed MS is 
related to service, or to a service-connected disability.  
The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated her since 
December 1974 to the present for any 
psychiatric, vision, neurologic or 
muscular disorder.  The RO should attempt 
to obtain missing records from each 
health care provider she identifies, 
which might still be available and which 
are not already in the record, to include 
records from Dr. Stephen S. Kirzinger at 
Baptist Hospital East, Dr. Stephen E. 
Solomon at the Kentucky Clinic, the 
Hubbard Clinic Center for Bladder Control 
in Louisville, Kentucky; Dr. K. Saraff in 
Harford, Kentucky; from Dr. Carroll 
Steinfeld in Madisonville, Kentucky; from 
Drs. J. Ronald Newton and George S. 
Gilliam, in Owensboro, Kentucky; from Dr. 
Jonathan Shrewsbury, in Beaver Dam, 
Kentucky, and from the VA Medical Center 
in Louisville, Kentucky.  The RO must 
also contact the Office of Personnel 
Management and attempt to obtain medical 
records submitted in conjunction with the 
veteran's application for disability 
retirement that was approved in August 
1999.  If records are unavailable, the 
provider should so indicate.  

2.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
establish service connection on a 
presumptive basis or as secondary to a 
service-connected disability(ies); (2) 
about the information and evidence not of 
record that is necessary to substantiate 
her claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) must request or tell the veteran to 
provide any evidence in her possession 
that pertains to her claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination to be performed by a 
specialist, who has not already examined 
the veteran, in order to obtain a history 
of the veteran's multiple sclerosis (MS) 
to ascertain the onset, etiology and 
nature of such disorder.  All tests and 
studies deemed necessary should be 
accomplished.  The claims file, this 
remand, and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the examiner should so 
indicate in the report.  In particular, 
the examiner should review the veteran's 
service medical records.  The examiner is 
requested to offer a medical opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's MS: (a) began during, or 
was aggravated (worsened), as the result 
of some incident of active service, to 
include numbness in June 1973, a head 
injury in February 1974 and extreme 
nervousness in March 1974, (b) was 
caused, or aggravated, by her service-
connected hearing loss or tinnitus, or 
(c) was manifested within seven years of 
service discharge on December 24, 1974.  

The examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the April 2003 and January 2001 
statements from her private physician and 
January and August 2003 VA examiner's 
opinions.  A complete rationale should be 
provided for any opinion given.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

4.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claim to include on a 
direct, presumptive, and secondary basis.  
If any determination remains unfavorable 
to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case, which 
fully sets forth the controlling law and 
regulations pertinent to the issue on 
appeal, including 38 C.F.R. § 3.310, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of her 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and her representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




